DETAILED ACTION


AIA  Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2021has been entered. Claims 1, 5-7, 12 and 15-17 are amended, Claims 1-20 are pending in this application.
Response to Arguments
Applicant’s arguments filed 8/18/2021 with respect to the 35 USC 103 rejections of claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 5 and 12 include the following limitation, added via amendment entered 1/26/2021 and modified by amendment entered 8/18/2021:
receiving map data associated with the environmental attribute, the map data being independent of image data; 
Claim 12 is further amended via amendment entered 8/18/2021 to recite:
receiving map data associated with the environmental attribute, the map data being independent of image data  and other data captured by other sensors of the vehicle.
Applicant cited support for the amendments in paragraphs [0016], [0025], [0047], [0048], [0049]  and [0072] of the original specification (remarks 8/18/2021 and 1/26/2021).
The limitation “the map data being independent of image data” as recited in claims 1 and 5, and the limitation “the map data being independent of image data and other data 
The examiner did not find any disclosure of the claimed feature “the map data being independent of image data” or of “the map data being independent of other data captured by other sensors of the vehicle” in the original specification.  Thus at best the specification is silent regarding the claimed independence of map data and image data and map data and other data.
 The specification, further, appears to contradict the claim language and suggests a dependence of map data and image data and a dependence of map data and other data (such as lidar and radar data). See specification paragraph [0047], as copied below, regarding said map data, referring to as maps 724 in the following manner:
“a map can include, but is not limited to: texture information (e.g., color information (e.g., RGB color information, Lab color information, HSV/HSL color information), and the like), intensity information (e.g., lidar information, radar information, and the like); spatial information (e.g., image data projected onto a mesh, individual "surfels" (e.g., polygons associated with individual color and/or intensity)),” (emphasis added) Specification [0047].
Therefore the examiner concludes that the specification does not provide adequate support for “the map data being independent of image data” as recited in claims 1 and 5, and the limitation “the map data being independent of image data and other data captured by other sensors of the vehicle” as recited in claim 12, and thus the limitations constitute new matter.
Claims 2-4, 6-11 and 13-20 are also rejected for depending on claims 1, 5 and 12 and containing the same deficiency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 is amended via amendments entered 8/18/2021 to recite: 
receiving map data associated with the environmental attribute, the map data being independent of image data  and other data captured by other sensors of the vehicle
	The phrase “other data captured by other sensors of the vehicle” renders the scope of the claim indefinite.  The phrase includes elements “other data” and “other sensors” which are not defined in the claim or in the specification, therefore it is not clear what data or sensors are referenced by the phrase and thus the scope of the relationship (i.e. independence) of map data to said other data that is attempted to be claimed by the language is unclear and thus the scope of the claim is indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-6, 8, 12, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen; Holger US 20170243070 A1 in view of SONN; Ezri et al. US 20190056498 A1.

Considering Claims 1 and 5, Janssen discloses A system (Janssen abstract, [0001], [0007], [0010], [0027], [0095]) comprising:
One or more communication interfaces (Janssen FIG. 2 [0022] one communication interface)
	one or more processors (Janssen FIG. 2 [0022] computing unit);
	and one or more computer-readable media storing instructions executable by the one or more processors (Janssen FIG. 2 [0022], [0027] computing unit), wherein the instructions, when executed, cause the system to perform operations comprising:
receiving, from a sensor of an autonomous vehicle, an image depicting an object in an environment (Janssen FIG. 2 [0010] objects, Fig. 1, [0039] a first object 115 and a second object 116, [0040] image signal from camera 102 depicting objects 115 116, Fig. 3 [0063] provision 302 step [0095]-[0096]);
	determining a first depth of the object (Janssen [0010], [0095], [0076] bearing i.e. depth);
	inputting at least a portion of the image associated with the object into a machine- learned model trained to output an association of one or more environmental attributes with objects represented in images input into the machine-learned model (Janssen [0009] surrounding environment Fig. 2 [0058] assign object classes to objects in images [0059]-[0060] assign relational information objects [0098]; Note: where device 120 reads on machine –learned model based on performing equivalent functions);
	receiving, from the machine-learned model, an output indicative of an environmental attribute associated with the object (Janssen [0009] surrounding environment Fig. 2 [0058] assign object classes to objects in images [0059]-[0060] assign relational information objects [0098]);
	determining, based at least in part on the output and a first location of the environmental attribute, a second depth associated with a second location of the object in the environment (Janssen Fig. 3, [0063] 304 determines relational information using positions of objects in the image [0086] “..these items of relational information can support each other mutually, and/or can reduce errors in measurements..” [0087]; Note: where relational information, second position teaches location of environmental attribute)
and determining, based at least in part on the first depth and the second depth associated with the location of the object in the environment, an estimated depth of the object (Janssen [0010], [0016], Fig. 3, [0063] use 306, the item of relational information is used for example in a driver assistance device or a computing unit of a camera of the vehicle assigned to the optical sensor to interpret the surrounding environment of the vehicle. Fig. 4 [0074] ..Measurement value 430, for which the camera in the home vehicle has in this way ascertained a metrical value, can also be used to measure further objects in the environment of a position of measurement value 430… [0076] ..calculate for example a time-to-contact or TTC value..  [0087]; see also [0017], [0056], [0085], [0086], [0095]).
Janssen does not explicitly disclose receiving at least in part via the one or more communication interfaces, map data associated with the environmental attribute, the map data being independent of image data associated with the image; determining, based at least in part on the map data, a first location of the environmental attribute in the environment.
SONN teaches receiving, at least in part via the one or more communication interfaces, map data associated with the environmental attribute, the map data being independent of image data and other data captured by other sensors of the vehicle; determining, based at least in part on the map data, a first location of the environmental attribute in the environment (See SONN Fig. 1, [0304]-[0307] “objects 202 in scene 200 may be mapped relative to the World Coordinate System and stored along with object ID information in a map server (not shown) that is accessible by gated imaging apparatus 100..Based on the received object position data of object 202C, and further based on the DOF data for object 202C, object-
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Janssen to include the noted teachings of SONN, in order to improve visibility to allow navigate and steer a vehicle under poor visibility (SONN [0003]).
	 Examiner further notes that claim 5 is the same scope however with slightly different wording, where distance is equivalent of depth thus the above rejection applies.
	
Considering Claim  12, Janssen discloses One or more non-transitory computer readable media storing instructions that when executed by one or more processors perform operations(Janssen abstract, [0001], [0007], [0010], [0027], [0095]; Janssen [0022], [0027] computing unit) comprising:
	determining a first depth of the object (Janssen [0010], [0095], [0076] bearing i.e. depth) represented in image data captured by a sensor of a vehicle (Janssen [0010] objects, Fig. 1, [0039] a first object 115 and a second object 116, [0040] image signal from camera 102 depicting objects 115 116, Fig. 3 [0063] provision 302 step [0095]-[0096]);
	inputting at least a portion of the image data associated with the object into a machine- learned model (Janssen [0009] surrounding environment Fig. 2 [0058] assign object classes to objects in images [0059]-[0060] assign relational information objects [0098]; Note: where device 120 reads on machine –learned model based on performing equivalent functions);
receiving, from the machine-learned model, an output indicative of an environmental attribute associated with the object (Janssen [0009] surrounding environment Fig. 2 [0058] assign object classes to objects in images [0059]-[0060] assign relational information objects [0098]);
	determining, based at least in part on the output indicative of the environmental attribute received from the machine-learning model and a location of the environmental attribute, a second depth of the object (Janssen Fig. 3, [0063] 304 determines relational information using positions of objects in the image [0086] “..these items of relational information can support each other mutually, and/or can reduce errors in measurements..” [0087]; Note: where relational information, second position teaches location of environmental attribute); and 
determining, based at least in part on the first depth and the second depth, a refined depth of the object (Janssen [0010], [0016], Fig. 3, [0063] use 306, the item of relational information is used for example in a driver assistance device or a computing unit of a camera of the vehicle assigned to the optical sensor to interpret the surrounding environment of the vehicle. Fig. 4 [0074] ..Measurement value 430, for which the camera in the home vehicle has in this way ascertained a metrical value, can also be used to measure further objects in the environment of a position of measurement value 430… [0076] ..calculate for example a time-to-contact or TTC value..  [0087]; see also [0017], [0056], [0085], [0086], [0095]).
Janssen does not explicitly disclose receiving map data associated with the environmental attribute, the map data being independent of image data and other data 
SONN teaches receiving map data associated with the environmental attribute, the map data being independent of image data and other data captured by other sensors of the vehicle; determining, based at least in part on the map data, a first location of the environmental attribute in the environment (See SONN Fig. 1, [0304]-[0307] “objects 202 in scene 200 may be mapped relative to the World Coordinate System and stored along with object ID information in a map server (not shown) that is accessible by gated imaging apparatus 100..Based on the received object position data of object 202C, and further based on the DOF data for object 202C, object-based platform position data may be produced” [0155] server 300 [0172] communication interface 190)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Janssen to include the noted teachings of SONN, in order to improve visibility to allow navigate and steer a vehicle under poor visibility (SONN [0003]).

	Consider Claims 2 and 20, the combination teaches controlling the autonomous vehicle to traverse the environment based at least in part on the estimated depth of the object (See Jenssen [0026] driver assistance system [0038]-[0039] object information provided to driver assistance system)

wherein the first depth of the object is based at least in part on a monocular depth estimation from the image (See Jenssen [0052] single video sensor [0095] depth estimation)

Consider Claim 8, The combination teaches determining a position of the object relative to the environmental attribute, wherein determining the second distance is further based on the position of the object relative to the environmental attribute (Janssen [0010], [0016], Fig. 3, [0063] use 306, the item of relational information is used for example in a driver assistance device or a computing unit of a camera of the vehicle assigned to the optical sensor to interpret the surrounding environment of the vehicle. Fig. 4 [0074] ..Measurement value 430, for which the camera in the home vehicle has in this way ascertained a metrical value, can also be used to measure further objects in the environment of a position of measurement value 430… [0076] ..calculate for example a time-to-contact or TTC value..  [0087]; see also [0017], [0056], [0085], [0086], [0095]).

Consider Claim 18, The combination teaches determining a position of the object relative to the environmental attribute (Janssen [0010], [0016], Fig. 3, [0063] use 306, the item of relational information), wherein determining an uncertainty associated with the first depth of the object is further based on the position of the object relative to the environmental attribute (Janssen [0010], [0016], Fig. 4 [0063] use 306, the item of relational information is used for example in a driver assistance device or a computing unit of a camera of the vehicle assigned to the optical sensor to interpret the surrounding environment of the vehicle., [0056] 


Claims 3-4, 7, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Janssen; Holger US 20170243070 A1 and SONN; Ezri et al. US 20190056498 A1, further in view of Lin; Zhe et al US 20160350930 A1

Consider Claims 3 and 13 the combination does not explicitly wherein the first depth is associated with a first distribution and the second depth is associated with a second distribution.  
Lin teaches wherein the first depth is associated with a first distribution and the second depth is associated with a second distribution (Lin Fig. 15, [0005] [0084] depth assigned to pixels thus first and second depth are distributions [0054]-[0055] combining distributions to positions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination and combine it with the noted teachings of Lin. The motivation to combine these references is to estimate a distance between objects in an image scene (Lin [0001]).


Lin teaches combining the first distribution and the second distribution into a multimodal distribution; and mapping the multimodal distribution to a three-dimensional position (Lin Fig. 15, [0005] [0084] depth assigned to pixels thus first and second depth are distributions [0054]-[0055] combining distributions to positions).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination and combine it with the noted teachings of Lin. The motivation to combine these references is to estimate a distance between objects in an image scene (Lin [0001]).

Consider Claim 15, The combination does not explicitly disclose combining first distribution and the second distribution into a multimodal distribution; and determining a maximum likelihood depth estimate based at least in part on the multimodal distribution.
Lin teaches combining first distribution and the second distribution into a multimodal distribution; and determining a maximum likelihood depth estimate based at least in part on the multimodal distribution (Lin Fig. 15, [0005] [0084] depth assigned to pixels thus first and second depth are distributions [0054]-[0055] combining distributions to positions based on probability i.e. likelihood)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify thecombination and combine it with the noted 

Consider Claims 7 and 17, The combination teaches determining the first depth of the object wherein the monocular depth estimation is based at least in part on a predicted depth of the predicted depths associated with the object depicted in the images (Janssen [0010], [0095], [0076] bearing i.e. depth).
The combination does not explicitly disclose wherein determining the first depth of the object comprises: inputting the image into a neural network trained to predict depths of surfaces of an environment from images; and receiving predicted depths of the surfaces corresponding to pixels of the image.
Lin teaches wherein determining the first depth of the object comprises: inputting the image into a neural network trained to predict depths of surfaces of an environment from images; and receiving predicted depths of the surfaces corresponding to pixels of the image (See Lin abstract,[001], [0026], [0042], [0043])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination and combine it with the noted teachings of Lin. The motivation to combine these references is to estimate a distance between objects in an image scene (Lin [0001]).

Claims 9-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination Janssen; Holger US 20170243070 A1 and SONN; Ezri et al. US 20190056498 A1, further in view of Ramot; Daniel et al. US 20200160709 A1
Consider Claim 9, The combination teaches wherein the object is a first vehicle Janssen Fig. 4 and 5 and 6, [0067], 412 [0083] 412) and classify environmental attributes into one or more of: a first lane of oncoming traffic; a second lane of traffic shared by the first vehicle and a second vehicle; a third lane of traffic traveling in a same direction as the second vehicle; a parking space; or a driveway (Janssen Fig. 4 and 5 and 6, [0067] 408, 410, 412, 414 [0083] 502, 506, 5105)
The combination does not explicitly disclose wherein the machine-learned model comprises a classifier.
Ramot teaches wherein the machine-learned model comprises a classifier trained to classify environmental attributes into one or more of: a first lane of oncoming traffic; a second lane of traffic shared by the first vehicle and a second vehicle; a third lane of traffic traveling in a same direction as the second vehicle; a parking space; or a driveway (Ramot [0283], [0293]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination and combine it with the noted teachings of Ramot. The motivation to combine these references is for routing ridesharing vehicles and for ridesharing management (Ramot [0002]).

wherein the object is a pedestrian (Janssen Figs. 5 and 6 [0083] 502), and classify environmental attributes into one or more of: a first sidewalk parallel to a direction of travel of a vehicle; a second sidewalk perpendicular to the direction of travel of the vehicle; a corner; a crosswalk; or a lane of traffic (Janssen Fig. 4 and 5 and 6, [0067] 408, 410, 412, 414 [0083] 502, 506, 510).
The combination does not explicitly disclose wherein the machine-learned model comprises a classifier.
Ramot teaches wherein the machine-learned model comprises a classifier trained to classify environmental attributes into one or more of: a first sidewalk parallel to a direction of travel of a vehicle; a second sidewalk perpendicular to the direction of travel of the vehicle; a corner; a crosswalk; or a lane of traffic (Ramot [0283], [0293]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination and combine it with the noted teachings of Ramot. The motivation to combine these references is for routing ridesharing vehicles and for ridesharing management (Ramot [0002]).

Consider Claims 11 and 19, The combination teaches wherein the object is a two-wheeled vehicle (Janssen Figs. 4 and 5), and classify environmental attributes into one or more of. a sidewalk; a bicycle lane; a corner; a traffic lane; or a crosswalk (Janssen Fig. 4 and 5 and 6 ).
Janssen does not explicitly disclose wherein the machine-learned model comprises a classifier.
wherein the machine-learned model comprises a classifier trained to classify environmental attributes into one or more of. a sidewalk; a bicycle lane; a corner; a traffic lane; or a crosswalk (Ramot [0283], [0293]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination and combine it with the noted teachings of Ramot. The motivation to combine these references is for routing ridesharing vehicles and for ridesharing management (Ramot [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/UMAIR AHSAN/Examiner, Art Unit 2647